           Case 3:19-cv-00439-SDD-EWD             Document 1     07/03/19 Page 1 of 5




                                                                                    0661-13550-4
                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SHUNTA MALLORY                                         *     CIVIL ACTION
                                                       *
                                                       *     NO.
VERSUS                                                 *
                                                       *     SECTION
                                                       *
GLOBAL HAWK INSURANCE COMPANY,                         *     JUDGE
JBENNETT TRANSPORT, LLC, AND                           *
JOSEPH BENNETT                                         *     MAGISTRATE
                                                       *
                                                       *     JURY DEMAND
*      *       *       *      *       *       *        *


                                   NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that defendants, Global Hawk Insurance Company, JBennett

Transport, LLC and Joseph Bennett, hereby timely remove this matter from the 19th Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana, in which it is now pending,

to the United States District Court for the Middle District of Louisiana, pursuant to 28 U.S.C. §§

1332, 1441, and 1446, et seq. Original jurisdiction lies with this Court because the amount in

controversy exceeds $75,000.00 and there is complete diversity among the properly joined parties.

                                                  I.

       On or about May 24, 2019, plaintiff filed a Petition for Damages, commencing a civil action

in the 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana entitled,

Shunta Mallory v. Global Hawk Insurance Company, JBennett Transport, LLC and Joseph
         Case 3:19-cv-00439-SDD-EWD               Document 1     07/03/19 Page 2 of 5




Bennett, bearing No. 683445 on the docket of Section 27. A copy of said Petition for Damages is

attached and made part of this Notice of Removal as Exhibit 1.

                                                 II.

       The Plaintiff alleges that defendant, Global Hawk Insurance Company, is a foreign

insurance company authorized to do and doing business in the State of Louisiana. Petition for

Damages at ¶ 1. In fact, Global Hawk Insurance Company is a foreign risk retention group

organized under the laws of the State of Vermont with its principal place of business in the State

of California that is authorized to do and doing business in the State of Louisiana. As such, Global

Hawk Insurance Company is a citizen of California for purposes of diversity jurisdiction.

                                                 III.

       The Plaintiff further alleges that defendant, JBennett Transport, LLC, is a foreign

corporation organized and existing under the laws of a state other than the State of Louisiana, not

authorized to do, but doing business in the State of Louisiana, having appointed the Secretary of

State of the State of Louisiana, 8585 Archives Ave., Baton Rouge, Louisiana 70809, as its agent

for service of process. In fact, JBennett Transport is a New Jersey limited liability company whose

member Joseph Bennett, who is a resident of the State of California, and Michelle Bennett, who is

a resident of New Jersey. As such, JBennett Transport, LLC is either a California resident or New

Jersey resident for the purpose of diversity jurisdiction.




                                                  2
         Case 3:19-cv-00439-SDD-EWD              Document 1       07/03/19 Page 3 of 5




                                                 IV.

       The Plaintiff further alleges that defendant, Joseph Bennett, is a citizen of the State of

California domiciled at 4251 San Pablo Dam, Apt. 7, El Sobrante, California 94803. As such,

Joseph Bennett is a California resident for purposes of diversity jurisdiction.

                                                 V.

       The Plaintiff alleges in the Petition for Damages that he is a person of the full age of

majority and resident of the State of Louisiana, who has sustained, inter alia, “serious personal

injuries, including, but not limited to, injuries to his neck, back, left hand and left shoulder, all

requiring ongoing medical treatment.” Petition for Damages at ¶ 5. Accordingly, petitioners show

to a degree of legal certainty that the amount in controversy for the plaintiff’s claims exceed this

Court’s jurisdictional minimum of $75,000.00 for the purposes of diversity jurisdiction pursuant

to 28 U.S.C. § 1332.

                                                 VI.

       This suit is civil in nature and is one over which this Court has original jurisdiction and is

one over which the district courts of the United States are given original jurisdiction on the grounds

on diversity of citizenship pursuant to 28 U.S.C. § 1332.

                                                VII.

       A copy of the Notice of Removal is also being filed with the clerk of the district court in

which this cause was originally filed.




                                                  3
         Case 3:19-cv-00439-SDD-EWD              Document 1         07/03/19 Page 4 of 5




                                                VIII.

        Pursuant to 28 U.S.C. §1447(b), copies of all process, pleadings and orders filed in the

record of the state court proceeding will be provided.

                                                 IX.

        Thirty (30) days have not elapsed since the last defendant was served with this lawsuit and

the filing of this pleading.

                                                 X.

        Petitioners demand trial by jury.

        WHEREFORE, petitioners pray that this Notice of Removal be accepted as good and

sufficient, and that the aforesaid action pending against them in the 19th Judicial District Court for

the Parish of East Baton Rouge, State of Louisiana, be removed to the United States District Court

for the Middle District of Louisiana.

Dated this 3rd day of July, 2019.

                                               Respectfully submitted,


                                               /s/ Neal J. Favret

                                               ALAN J. YACOUBIAN (# 17213)
                                               NEAL J. FAVRET (#24412)
                                               JOHNSON, YACOUBIAN & PAYSSE
                                               701 Poydras Street, Suite 4700
                                               New Orleans, Louisiana 70139-7708
                                               Telephone: (504) 528-3001
                                               Facsimile: (504) 528-3030
                                               Attorneys for Defendants, Global Hawk Insurance
                                               Company, JBennett Transport, LLC and
                                               Joseph Bennett

                                                  4
         Case 3:19-cv-00439-SDD-EWD              Document 1       07/03/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of July, 2019, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to
all counsel registered for electronic service. I further certify that I have served a copy of the
foregoing pleading on all parties to this proceeding not registered for electronic service, if any, by
e-mail, fax and/or mailing the same by United States mail, properly addressed and first class
postage prepaid.

                                       /s/ Neal J. Favret
                              ________________________________




                                                  5
